                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    OMARI NAEEM BEY,                                     Case No. 2:19-CV-221 JCM (VCF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     STATE OF NEVADA, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Ferenbach’s report and recommendation
               14     (“R&R”). (ECF No. 50).
               15            Judge Ferenbach indicates that, at a hearing on December 18, 2019, plaintiff’s counsel,
               16     Mitchell Bisson, stated that all claims against defendants that have made an appearance in this
               17     matter have been dismissed. the court held a hearing on the motion to withdraw as attorney of
               18     record for Omari Naeem Bey. (ECF No. 49). Only defendant Franco remains in this case, but he
               19     has never been served and has not appeared in this action.         (ECF No. 19).     Thus, Judge
               20     Ferenbach recommends that this case be dismissed, and the case be closed. (ECF No. 50).
               21            This court “may accept, reject, or modify, in whole or in part, the findings or
               22     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24     determination of those portions of the [report and recommendation] to which objection is made.”
               25     28 U.S.C. § 636(b)(1).
               26            Where a party fails to object, however, the court is not required to conduct “any review at
               27     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

James C. Mahan
U.S. District Judge
                1     magistrate judge’s report and recommendation where no objections have been filed. See United
                2     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                3     employed by the district court when reviewing a report and recommendation to which no
                4     objections were made).
                5             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                6     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                7     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                8     full.
                9             Accordingly,
              10              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Ferenbach’s R&R
              11      (ECF No. 50) be, and the same hereby is, ADOPTED.
              12              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED.
              13              The clerk is instructed to enter judgment and close the case accordingly.
              14              DATED January 2, 2020.
                                                                   __________________________________________
              15                                                   UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
